      Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 1 of 18                  FILED
                                                                                 2019 Nov-20 AM 11:50
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

DEMARCUS COLEMAN,                             )
AIS# 300844,                                  )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )   CIVIL ACTION NO.:
                                              )   2:19-cv-00899-LSC-SGC
                                              )
CORRECTIONAL OFFICER                          )
ZACHARY MCLEMORE, et al.,                     )
                                              )
       Defendants.                            )

                              SPECIAL REPORT

       COME NOW the Defendants, Zachary McLemore, Joe L. Binder, Keller

Speaks and Roderick Gadson, by and through undersigned counsel, and file this

Special Report in accordance with the Order of this Honorable Court. (Doc. 4).

                                    PARTIES

       1.    Plaintiff, DeMarcus Coleman (“Coleman”), is an inmate in the

custody of the Alabama Department of Corrections (“ADOC”), who is incarcerated

in the William E. Donaldson (“Donaldson”) in Bessemer, Alabama.

       2.    Defendant, Zackery McLemore (“Officer McLemore”), is employed

with ADOC as a Correctional Officer at Donaldson.

       3.    Defendant, Joe L. Binder (“Officer Binder”), is employed with ADOC

as a Correctional Officer at Donaldson.
                                          1
     Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 2 of 18




      4.    Defendant, Keller Speaks (“Officer Speaks”), is employed with

ADOC as a Correctional Officer at Donaldson.

      5.    Defendant, Roderick Gadson (“Officer Gadson”), is employed with

ADOC as a Correctional Officer at Donaldson.

                        PLAINTIFF’S ALLEGATIONS

      Around 10:45 a.m. on April 15, 2019, Defendants Binder, Speaks, Gadson,

and McLemore sprayed the plaintiff with a chemical agent, and slapped, kicked,

punched, stomped, dragged, and repeatedly struck the plaintiff with a baton, all

without justification or excuse. The Defendants would not allow the plaintiff to be

seen or heard until he healed from his serious head injuries and bruises, which was

about a month later. The Defendants even hid the plaintiff from mental health

officials. The plaintiff alleges he still suffers from non-stop head and spine pain

and now takes mental health medication because of the mental abuse he suffered.

The plaintiff claims the Defendants subjected him to cruel and unusual punishment

and excessive force and denied him medical and mental health care. (Doc. 10).


                             DEFENDANTS’ EXHIBITS

      1.    Exhibit A – Affidavit of Zackery McLemore;

      2.    Exhibit B – Affidavit of Joe L. Binder;

      3.    Exhibit C – Affidavit of Roderick Gadson;

      4.    Exhibit D – Certified Medical Records;
                                        2
     Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 3 of 18




      5.    Exhibit E – Institutional Records; and

      6.    Exhibit F – Affidavit of Keller Speaks.

                            STATEMENT OF FACTS

      On April 15, 2019 at around 11:00 a.m. Officers McLemore, Binder and

Gadson were handing out food trays to inmates housed in the Y-Unit at Donaldson.

(Exs. A, B and C). Officer McLemore and Gadson approached cell Y-15 and

Officer McLemore opened the cell door. (Exs. A and C). When the cell door

opened, Coleman exited the cell with his fist clinched and said he wanted to fight

Officer McLemore.     Id.    Officers McLemore and Gadson attempted to get

Coleman to calm down. Id. Coleman refused to follow orders and continued to act

in an aggressive manner. Id. Officer McLemore then sprayed Coleman with Saber

Red chemical spray. Id. After being sprayed, Coleman began to swing his arms

and fists wildly at the officers. Id. Officer McLemore used palm heel strikes to

Coleman’s facial area in order to stop Coleman’s aggression. Id. Officer Gadson

and McLemore took Coleman to the floor and hand cuffed Coleman to the rear. Id.

      Coleman was taken to the infirmary where he was treated for contusions to

his forehead, scratches and a contusion behind his left ear and a small contusion

behind his right ear. (Ex. D, p. 3). Coleman was seen by medical staff a second

time that day and told medical staff he was beat up by the police but did not

identify who the “police” were. (Ex. D, p. 4). Captain Caldwell investigated the

                                        3
      Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 4 of 18




use of force by Officers McLemore and Gadson and determined that the use of

force was justified given Coleman’s aggression. (Ex. E, p. 1).

       Officer Speaks was not mentioned in any of the incident reports. (Exs. E

and F).

                                  ARGUMENT

 I.    Eleventh Amendment Immunity.

       The Eleventh Amendment bars claims against a state, its agencies, or its

employees in their official capacity, unless the state consents. Papasan v. Allain,

478 U.S. 265 (1986); Alabama v. Pugh, 438 U.S. 781, 782, 98 S.Ct. 3057 (1978)

(citing Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347 (1974)); Ford Motor co. v.

Department of Treasury, 323 U.S. 459, 65 S.Ct. 347 (1945); See also Pennhurst

State School and Hospital v. Halderman, 465 U.S. 89, 104 S.Ct. 900 (1983); Quern

v. Jordan, 440 U.S. 332, 99 S.Ct. 1139 (1979); Brown v. East Central Health

District, 752 F.2d 615 (11th Cir. 1985). As a department of the State of Alabama,

and without the consent of the State, the ADOC and its employees in their official

capacity are immune from suit under allegations of constitutional violations. This

immunity may not be circumvented by naming state officials as Defendants.

Almond Hill School v. U.S., 768 F.2d 1039 (9th Cir. 1985). ”[T]he Supreme Court

determined in Will v. Mich. Dept. of State Police, that state officials are not

considered persons subject to suit for money damages under § 1983 when sued in


                                         4
      Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 5 of 18




their official capacity. 491 U.S. 58, 109 S. Ct. 2304 (1989). Thus, any claims

against the Defendants in their official capacity are barred by Eleventh

Amendment immunity and should also be dismissed. See also Alden v. Maine,

527 U.S. 706, 119 S. Ct. 2240 (1999).

II.    Qualified Immunity.

       These Defendants are likewise entitled to immunity in their individual

capacity. Public officials in their individual capacities are afforded the defense of

qualified immunity as a protection from money damages claims. “[G]overnment

officials performing discretionary functions generally are shielded from liability

for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). In analyzing qualified immunity,

the reviewing court must not only focus on the state of the law but what facts the

Defendant knew at the time of his challenged conduct. Anderson v. Creighton,

483 U.S. 635, 642 (1987) (tasking the reviewing court with determining whether “a

reasonable officer could have believed [his conduct] to be lawful, in light of clearly

established law and the information the [Defendant] officers possessed.”)

(emphasis added). The shield of qualified immunity is indeed far-reaching: “As

the qualified immunity defense has evolved, it provides ample protection to all but

the plainly incompetent or those who knowingly violate the law.” Malley v.


                                          5
     Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 6 of 18




Briggs, 475 U.S. 335, 341 (1986). In fact, the Eleventh Circuit has observed that

“[q]ualified immunity thus represents the rule, rather than the exception.” Sanders

v. Howze, 177 F.3d 1245, 1249 (11th Cir. 1999).

       The principles described above remain viable even in light of the United

States Supreme Court’s holding in Hope v. Pelzer, 122 S. Ct. 2508 (2002). The

Eleventh Circuit explained that this Circuit had always allowed room for the denial

of qualified immunity in cases where general principles applied with “obvious

clarity.”   Willingham v. Loughnan, 321 F.3d 1299, 1301 (11th Cir. 2003).

Because that is rarely the case, however, the court will normally require case law

arising out of a factually similar context before it concludes the public official had

sufficient notice or fair warning. In other words, “[t]he Supreme Court decision in

Hope v. Pelzer, 536 U.S. 730, 122 S. Ct. 2508, 153 L. Ed. 2d 666 (2002), did not

change the preexisting law of the Eleventh Circuit much.” Willingham, 321 F.3d

at 1300.

       While some Plaintiffs may feel that the qualified immunity doctrine gives

public official defendants an unfair advantage, the United States Supreme Court

has found sound policy reasons to endorse qualified immunity: without it, public

officials not only faced the prospect of financial loss through an adverse verdict,

the litigation process itself distracted them from their governmental duties,

inhibited their discretionary actions – forcing them to “err always on the side of


                                          6
     Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 7 of 18




caution,” and it deterred able people from public service. Harlow, 457 U.S. at 816.

      In order to establish that these Defendants were acting within their

“discretionary capacity,” a public official asserting qualified immunity need only

show “objective circumstances which would compel the conclusion that his actions

were undertaken pursuant to the performance of his duties and within the scope of

his authority.” Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988) (quoting

Barker v. Norman, 651 F.2d 1107, 1121 (5th Cir.1981)). Courts should not be

“overly narrow” in interpreting this requirement. Jordan v. Doe, 38 F.3d 1559,

1566 (11th Cir. 1994).        The Defendants easily clear the “low hurdle” of

demonstrating that any dealings they had with Coleman was within their

discretionary authority. Indeed, the only allegations made against the Defendants

is that they were doing what correctional officials do, supervising and controlling

inmates. Of course, the Coleman may allege that these Defendants carried these

duties out negligently, incompetently, or even unconstitutionally, but they are still

duties normally associated with what correctional officials do—that is the standard

for the finding of discretionary authority.

      The burden then shifts to the Plaintiff to show that the Defendant official has

violated a clearly established right, and that the law was clearly established.

Travers v. Jones, 323 F.3d 1294, 1295 (11th Cir. 2003) (“Once the defendants

established that they were acting within their discretionary authority, a point not in


                                              7
       Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 8 of 18




dispute here, the burden shifted to the plaintiff to show that qualified immunity is

inappropriate.”). Once an official has asserted the defense of qualified immunity

and shown that she was acting within his discretionary capacity, as the Defendants

have here, the threshold inquiry a court must undertake is whether “[t]aken in the

light most favorable to the party asserting the injury, do the facts alleged show the

officer’s conduct violated a constitutional right?” Saucier v. Katz, 533 U.S. 194,

201 (2001) (citing Siegert v. Gilley, 500 U.S. 226, 232 (1991)). In other words, do

the facts show that the Defendants’ conduct violated the Plaintiff’s constitutional

rights? The first aspect of qualified immunity—determining whether the Plaintiff

has stated a constitutional claim—while conceptually distinct from consideration

of the Plaintiffs’ claims on the “merits” is, for all practical purposes, not much

different from determining whether the Plaintiff has created a genuine issue of

material fact on the merits. In other words, if the Court determines that the

Plaintiff has failed to create a genuine issue of fact as to whether the Defendants’

actions constituted excessive force, then it necessarily also concludes that the

Plaintiff has failed to state a constitutional claim, and this Defendants should be

granted qualified immunity without further inquiry.

III.    Excessive Force.

        Coleman cannot establish his burden to overcome qualified immunity

because he cannot establish that alleged force used by the Defendants on April 15,


                                         8
        Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 9 of 18




2019, was maliciously or sadistically applied for the purpose to cause harm, or for

any other reason but to maintain and restore discipline.1 The standard used in

analyzing excessive force claims arising out of a prison context is based on the

Eighth Amendment. The law is very clear on the point that prison officials are

afforded wide latitude in dealing with inmate disciplinary problems. In Hudson v.

McMillian, the United States Supreme Court reasoned:

         [C]orrections officers must balance the need “to maintain or restore
         discipline” through force against the risk of injury to inmate. . . .
         Prison administrators . . . should be accorded wide-ranging deference
         in the adoption and execution of policies and practices that in their
         judgment are needed to preserve internal order and discipline and to
         maintain institutional security.

503 U.S. 1, 6 (1992) (citations omitted).

         The infliction of pain in the course of a prison security measure . . .
         does not amount to cruel and unusual punishment simply because it
         may appear in retrospect that the degree of force authorized or applied
         for security purposes was unreasonable, and hence unnecessary in the
         strict sense.


         Whitley, 475 U.S. at 319 (1986).

         In evaluating the challenged conduct of jail officials, a court must
         keep in mind the paramount concerns of maintaining order and
         discipline in an often dangerous and unruly environment . . .. Prison
         administrators . . . should be accorded wide-ranging deference in the
         adoption and execution of policies and practices that in their
         judgment are needed to preserve internal order and discipline and to
         maintain institutional security . . .. That deference extends to prison
         security measure taken in response to an actual confrontation with

1
    Officers Binder and Speaks deny using any force at all.

                                                  9
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 10 of 18




      riotous inmates, just as it does to prophylactic or preventive measures
      intended to reduce the incidence of these or any other breaches of
      prison discipline.

Id. at 319 & 321-322.; Williams v. Burton, 943 F.2d 1572, 1576 (11th Cir. 1991)

(“[T]he courts give great deference to the actions of prison officials in applying

prophylactic or preventive measures intended to reduce the incidence of riots and

other breaches of prison discipline.”); Ort v. White, 813 F.2d 318, 322 (11th Cir.

1987).    “When the ‘ever-present potential for violent confrontation and

conflagration,’ . . . ripens into actual unrest and conflict, the admonition that ‘a

prison’s internal security is peculiarly a matter normally left to the discretion of

prison administrators,’ . . . carries special weight.” Whitley, 475 U.S. at 321

(emphasis in original). In Whitley, the Court held that the “shooting [of an inmate

in the leg] was part and parcel of a good-faith effort to restore prison security . . .

[and] did not violate respondent’s Eighth Amendment right to be free from cruel

and unusual punishments.” 475 U.S. at 319.

      An excessive force claim carries with it a different (and higher) standard

than deliberate indifference clams under the Eighth Amendment. As explained in

Flowers v. Bennett:

      Supreme Court precedent does, however, provide a different standard
      for Eighth Amendment/Fourteenth Amendment mistreatment claims
      depending upon the factual context of the claim. For example, claims
      of prisoner/pretrial detainee mistreatment are analyzed under the
      deliberate indifference standard when they involve the alleged denial
      of medical care or the alleged failure to respond to a serious risk to
                                          10
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 11 of 18




      inmate health and safety. A higher standard with a more culpable
      intent requirement is applied when the claim involves allegations of
      the use of excessive force.

135 F. Supp. 2d 1150, 1155, n.6 (N.D. Ala. 2000) (emphasis added) (internal

citations omitted).   See Hudson, 503 U.S. at 8 (“What is necessary to show

sufficient harm for purposes of the Cruel and Unusual Punishments Clause

depends upon the claim at issue.”).

      In determining whether an excessive force violation has occurred, the proper

inquiry is “whether force was applied in a good faith effort to maintain or restore

discipline or maliciously or sadistically for the very purpose of causing harm.”

Whitley, 475 U.S. at 320-21; Bozeman v. Orum, 422 F.3d 125 (11th Cir. 2005).

“Thus, in order to prevail on an excessive-force claim, a plaintiff must demonstrate

that those whole used force against him acted with malicious purpose.           See

Johnson v. Breeden, 280 F.3d 1308, 1321 (11th Cir. 2002). In addition, a plaintiff

must prove that a requisite amount of force was used against him. Hudson v.

McMillian, 503 US 1, 9-10, 112 S.Ct. 995, 1000 (1992).” Connell v. Tate, 2012

WL 252817, 12 (M.D. Fla. 2012). “Under the [Whitley] standard, a prison security

measure undertaken to resolve a disturbance gives rise to a §1983 claim only if the

measure taken ‘inflicted unnecessary and wanton pain and suffering’ upon the

prisoner . . .. Moreover, the analysis must be informed by the wide ranging

deference which is to be accorded prison administrators acting to preserve


                                        11
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 12 of 18




discipline and intuitional security. Thus, a prisoner may avoid . . . summary

judgment, as in this case, only if the evidence viewed in the light most favorable to

him goes beyond a mere dispute over reasonableness of the force used and will

support a reliable inference of wantonness in infliction of pain.” Brown v. Smith,

813 F.2d 1187,1188 (11th Cir. 1987) (internal citations omitted)(emphasis added).

“Unless it appears that the evidence, viewed in the light most favorable to the

plaintiff, will support at reliable inference of wantonness in the infliction of pain

… the case should not go to the jury.” Stanfil v. Talton, 851 F.Supp.2d 1346, 1371

(M.D. Ga. 2012)(citing Whitley, 475 U.S. at 322).

      The Court in Whitley established factors to consider in evaluating whether

the use of force was wanton and unnecessary. These factors include: 1) the need

for application of force; 2) the relationship between the need and the amount of

force used; 3) the threat reasonably perceived by the prison official; 4) any efforts

made to temper the severity of a forceful response; and 5) the extent of the injury

suffered by the inmate. 475 U.S. at 1085.

      In Coleman’s case, the force applied during the incident was the use of a

chemical agent, palm heel strikes to his facial area and a take down after he

threatened to attack an officer, repeatedly failed to obey orders to calm down, and

swung his fists and arms wildly at the officer Defendants. Coleman was given

repeated opportunities to calm down and come into compliance. (Exs. A and C).


                                         12
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 13 of 18




The use of force investigated and determined to be justified. (Ex. E). It should

also be noted that Defendants Binder and Speaks deny any use of physical force.

(Exs. B and F). Further, the body chart taken immediately after the incident

indicate injuries consistent with the record of the incident. (Ex. D, p. 3). See Scott

v. Harris, 550 U.S. 372, 380, 127 S.Ct. 1769, 1776 (2007) (“When opposing

parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that

version of the facts for purposes of ruling on a motion for summary judgment.”);

Roy v. Correctional Medical Services, Inc. 522 Fed.Appx. 597, 600 (11th Cir.

2013) (citing Scott and noting that, “Although Roy claims that he frequently

complained to Holman medical staff regarding his deteriorating condition during

this time, the record before us reflects that he only made his first complaint on

December 8, thirty-four days after his visit to Dr. Newman” before affirming grant

of summary judgment on the claim); Puckett v. Huizing, 2010 WL 1032697, 4

(W.D.Mich.,2010) (citing Scott and concluding that, “In this regard, plaintiff's

story about his fingers is certainly contradicted by the medical record.”); Skylstad

v. Reynolds, 248 Fed.Appx. 808, 811 (9th Cir. 2007) (granting summary judgment

after citing Scott and explaining that, “The medical evidence, however, directly

contradicts Skylstad's version of events. Although the dog bite was serious and

required medical attention, there is no medical evidence of multiple dog bites, head


                                         13
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 14 of 18




injury, or cuts on the arms.”).

      In applying the five Whitley factors to that incident as the records reflect, it

is evident that no constitutional violation occurred. (1) There was certainly a need

for the application of force used and for discipline to be restored after Coleman

threatened to fight an officer, refused to calm down, failed to obey direct orders,

and swung his fists and arms wildly at the officers. The Eleventh Circuit has held

that that a correctional officer may use force to bring an inmate in compliance with

a lawful order, and that failing to obey a direct order satisfies the first requirement

that there is a need for an application of force. Brown v. Smith, 813 F.2d 1187,

1189 (11th Cir. 1987). The Seventh Circuit more fully explained the reasoning

behind that need in Soto v. Dickey, 744 F.2d 1260 (7th Cir. 1984):

      When an order is given to an inmate there are only so many choices
      available to the correctional officer. If it is an order that requires
      action by the institution, and the inmate cannot be persuaded to obey
      the order, some means must be used to compel compliance, such as a
      chemical agent or physical force. While experts who testified on
      behalf of the plaintiffs, suggested that rather than seek to enforce
      orders, it was possible to leave the inmate alone if he chooses not to
      obey a particular order, and wait him out, experience and common
      sense establish that a prison cannot be operated in such a way.

      Discipline in a maximum security correctional institution no doubt is
      difficult, but it is essential if the prison is to function and provide for
      the care, safety and security of the staff and inmates. Services to
      provide food, clothing, health, medical, cleaning, laundry and all other
      services would come to end without discipline. Mob rule would take
      over. There would not, and could not, be any protection for staff or
      inmates. Orders given must be obeyed. Inmates cannot be permitted
      to decide which orders they will obey, and when they will obey them.
                                          14
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 15 of 18




      Someone must exercise authority and control. One can quickly reason
      what would happen in a maximum security prison without proper
      discipline.

      The evidence establishes that it is the policy and practice at WCI for
      officers to enter a cell to enforce compliance with orders. Inmates are
      and must be required to obey orders. When an inmate refused to obey
      a proper order, he is attempting to assert his authority over a portion
      of the institution and its officials. Such refusal and denial of authority
      places the staff and other inmates in danger. One of the plaintiffs'
      expert witnesses agreed that the institution cannot permit an inmate to
      violate a rule or disobey an order and that action must be taken to
      compel compliance with a lawful order.

      Discipline needed to be restored, and because Coleman’s continued defiance

put the Defendants in a position of uncertainty as to their safety, Coleman needed

to be restrained. “The use of force was justified. Officers McLemore and Gadson

used a reasonable amount of force to control the situation and achieve a legitimate

correctional objective.” (Ex. E, p. 1).

      (2) The amount of force was certainly comparable to the need. De minimis

uses of force cannot support a claim for a constitutional violation “provided that

the use of force is not of a sort repugnant to the consciences of mankind.” Hudson,

503 U.S. at 9-10 (internal quotation marks omitted). See Johnson, 206 Fed. Appx.

at 885 (reasoning that even deliberate and unnecessary uses of force in “a relatively

minor amount” are not repugnant to the “conscience of mankind” and therefore

does not violate the Eighth Amendment). In this instance, the Defendants used just

enough force to restrain Coleman. Once Coleman was secured, all force ceased.

                                          15
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 16 of 18




(Exs. A, C and E). Such a minor amount of force certainly is not repugnant to the

conscience. Coleman was evaluated by medical staff immediately following the

incident and evaluated again. (Ex. D, p. 3).

      (3) The threat perceived by Defendants was reasonable, as was the minimal

amount of force used to curb any such threat. As was noted by the court in Soto,

“[w]hen an inmate refused to obey a proper order, he is attempting to assert his

authority over a portion of the institution and its officials. Such refusal and denial

of authority places the staff and other inmates in danger.” 744 F.2d at 1267.

      (4) Absent turning a blind eye to violations of institutional rules and the

uncertainty of what Coleman would do next, there is nothing that Defendants could

have done to temper the need to restrain Coleman. In fact, he was given orders to

calm down before any force was used but failed to do so.

      (5) The body chart taken immediately after the incident noted no major

injuries at all, much less than injury or distress reflective of Coleman’s allegations

that he was punched, kicked, stomped, dragged and repeatedly struck with a baton.

Coleman was taken to the infirmary where he was treated for contusions to his

forehead, scratches and a contusion behind his left ear, and a small contusion

behind his right ear. (Ex. D, p. 3).

      In reviewing Whitley’s five factors as a whole as it relates to the April 15,

2019 incident, the evidence shows that Coleman presented the need to use the di


                                         16
      Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 17 of 18




minimus force of restraining him so he could be brought into compliance. This

Court should conclude that the Defendants’ actions were not precipitated by the

intent to cause pain to the Plaintiff, but rather to restore the discipline that was lost.

IV.    Denial of Medical Care.

       Coleman alleges in his complaint that he was denied proper medical

treatment despite being escorted to the to the Health Care Unit where he was

promptly decontaminated and treated. (Ex. D, p. 3). There are medical records

that show he received medical treatment. (Ex. D). There is nothing in the record

that would indicate any Defendant denied Coleman proper medical care, and

hence, this claim is due to be dismissed. (Exs. A-F).

                                    CONCLUSION

       Based upon the foregoing, the Defendants request this Honorable Court

DISMISS this action, or treat this Special Report as a motion for summary

judgment, and GRANT said motion in favor the Defendants.

                                             Respectfully submitted,

                                             STEVE MARSHALL
                                             ATTORNEY GENERAL

                                              /s/ J. MATT BLEDSOE
                                             J. MATT BLEDSOE (BLE006)
                                             Assistant Attorney General
                                             Counsel for Defendants McLemore,
                                             Binder, Speaks and Gadson


                                           17
    Case 2:19-cv-00899-LSC-SGC Document 23 Filed 11/20/19 Page 18 of 18




OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, Alabama 36130
334-242-7443
Matt.Bledsoe@AlabamaAG.gov



                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this the November 20, 2019, filed the

foregoing with the Clerk of the Court, using the ECF filing system, and that I have

further served a copy of the foregoing upon the following parties, by placing same

in the United States Mail, postage prepaid and properly addressed as follows:

            Demarcus Coleman, AIS # 300844
            W.E. Donaldson Correctional Facility
            100 Warrior Lane
            Bessemer, AL 35023


                                              /s/ J. MATT BLEDSOE
                                             OF COUNSEL




                                        18
